Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a voltage conversion circuit, configured to convert the DC voltage to a target voltage, wherein, the voltage conversion circuit is a step-down conversion circuit; a first Type-C port, configured to be connected to a first load; a second Type-C port, configured to be connected to a second load; a switch circuit, connected to the power supply circuit, the voltage conversion circuit, the first Type-C port and the second Type-C port respectively; and a USB controller, communicated with the first Type-C port and the second Type-C port, wherein the USB controller is configured to: regulate the DC voltage of the power supply circuit according to a maximum supply voltage of a first supply voltage of the first load and a second supply voltage of the second load, and control the switch circuit to apply the DC voltage to a Type-C port corresponding to the maximum supply voltage; and  regulate the target voltage of the voltage conversion circuit according to a minimum supply voltage of the first supply voltage and the second supply voltage, and control the switch circuit to apply the target voltage to a Type-C port corresponding to the minimum supply voltage in combination with the remaining limitations of independent claims.  
Claim 5:  a voltage conversion circuit, configured to convert the DC voltage to a target voltage, wherein, the voltage conversion circuit is a step-down conversion circuit; a first Type-C port, configured to be connected to a first load; a second Type-C port, configured to be connected to a second load; a switch circuit, connected to the power supply circuit, the voltage conversion circuit, the first Type-C port and the second Type-C port respectively; and a USB controller, communicated with the first Type-C port and the second Type-C port, wherein the USB controller is configured to: regulate the DC voltage of the power supply circuit according to a maximum supply voltage of a first supply voltage of the first load and a second supply voltage of the second load, and control the switch circuit to apply the DC voltage to a Type-C port corresponding to the maximum supply voltage; and regulate the target voltage of the voltage conversion circuit according to a minimum supply voltage of the first supply voltage and the second supply voltage, and control the switch circuit to apply the target voltage to a Type-C port corresponding to the minimum supply voltage in combination with the remaining limitations of independent claims.  
 Claim 9:  determining a first supply voltage and a second supply voltage, wherein the first supply voltage is a supply voltage of a first load connected to a first Type-C port, and the second supply voltage is a supply voltage of a second load connected to a second Type-C port; regulating a DC voltage output by a power supply circuit according to a maximum supply voltage of the first supply voltage and the second supply voltage, and controlling a switch circuit to apply the DC voltage to a Type-C port corresponding to the maximum supply voltage, wherein the power supply circuit is connected to the first Type-C port and the second Type-C port by the switch circuit; and regulating a .  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859